Exhibit 10.2

[g39591kmi001.gif]

 

January 25, 2018

 

By Hand Delivery

 

Ms. Teresa Sparks

2740 Tollie Lane

Thompson’s Station, TN 37179

 

Dear Ms. Sparks:

 

This letter constitutes formal acceptance on behalf of Surgery Partners, Inc.
and Symbion, Inc. (together, the “Company”) of your resignation from employment,
and any and all positions and offices you hold, with the Company and its
Affiliates effective January 25, 2018 (the “Termination Date”).  By your
signature below you hereby resign from all such positions and offices, effective
as of the Termination Date.  Your resignation will be treated by the Company as
a termination without Cause pursuant to Section 4(a)(ii) of your Employment
Agreement with the Company, dated as of September 17, 2015 and amended as of
December 21, 2017 (the “Employment Agreement”) for purposes of the Employment
Agreement.  All capitalized terms used in this letter, but not defined herein,
have the meaning ascribed to those terms in the Employment Agreement.

 

As a consequence of the termination of your employment, you will qualify for
certain payments from the Company as specified in Section 4(g)(iii) of the
Employment Agreement, provided you meet certain conditions set forth in
Section 4(g)(v) of the Employment Agreement.  One of those conditions is that
you sign and return on a timely basis a release of claims in the form attached
hereto as Exhibit A.  Because the release of claims imposes legal obligations,
the Company advises you to seek the advice of an attorney before signing it. 
Also, please note that the release, to be valid, may not be signed prior to the
Termination Date.  Upon receipt of your executed version of Exhibit A, the
Company agrees to promptly execute such release and return an executed copy to
you.  For the avoidance of doubt, assuming you return an executed version of
Exhibit A to the Company and do not revoke your agreement to such release within
30 days following your Termination Date, the Company confirms that you will be
paid $783,750, less all applicable taxes, as severance under
Section 4(g)(iii) of the Employment Agreement within thirty (30) days following
the Termination Date.  The parties hereto agree that this payment date complies
with the requirements of Section 22 of the Employment Agreement.

 

Any equity incentive awards that you hold as of the Termination Date shall be
governed by the applicable equity incentive plan and award agreement evidencing
such grant or grants and your resignation shall be treated as a termination
without Cause for purposes of such awards.  As such, upon the Termination Date,
your outstanding equity incentive awards (other than the Leveraged Performance
Unit Award (the “LPU Award”)) shall fully vest (such that 36,612 shares shall be
fully vested) and your rights under the LPU Award shall be treated in accordance
with the award agreement governing such award.

 

Except for the continuation of welfare benefits described in
Section 4(g)(iii) of the

 

310 Seven Springs Way • Suite 500 • Brentwood, TN 37027 • Phone: 615.234.5900 •
Fax: 615.234.5999

 

--------------------------------------------------------------------------------


 

Employment Agreement (the “Post-Termination Welfare Benefits”), your
participation in all Company employee benefit plans will end as of the
Termination Date, in accordance with the terms of those plans.  Your
Post-Termination Welfare Benefits will continue for a period of twelve (12)
months following the Termination Date, to the extent permissible under the terms
of the relevant benefit plans, at no cost to you.  In this regard, provided you
timely elect COBRA health care continuation coverage, we confirm that you and
your eligible dependents can continue to participate in the health, dental
and/or vision plans you were participating in as of the Termination Date for up
to twelve (12) months following the Termination Date (or such longer period as
permitted by applicable law) and to the extent necessary to avoid adverse tax
consequence to you under Section 105(h) of the Internal Revenue Code, the
Company shall impute to you such payments as taxable income.  You will receive
information about your COBRA health coverage continuation rights under separate
cover from the administrator of the Company’s health plan.  If you participate
in the Company 401(k) plan, please contact Fidelity Investments concerning the
options available to you with respect to your 401(k) plan balance. The Company
does not make any recommendation regarding the disposition of your 401(k) plan
balance and you are advised to consult with your own financial or tax adviser
before making a decision about the disposition of your 401(k) plan balance.  You
will also receive payment for your accrued but unused vacation days (i.e., for 5
weeks) and will be reimbursed all unreimbursed business expenses for which you
have provided reasonable documentation in accordance with the Company’s policy,
with such payments being made within 30 days following your Termination Date,
and you shall receive the Company match on any contributions you have made to
the Company’s Supplemental Executive Retirement Plan as of the Termination Date
in accordance with its terms.

 

The Company agrees to pay directly to your counsel up to $5,000 for reasonable
and documented fees incurred by you in connection with the termination of your
employment and the drafting of this letter agreement.

 

The Company agrees to retain you as a consultant to the Company for a period of
six (6) months following the Termination Date, with such consulting services not
to exceed 20% of the average level of services you performed for the Company
over the immediately preceding 36-month period.  For these consulting services,
the Company agrees to pay you compensation in the amount of $225,000 in a single
lump sum payment no later than thirty (30) days following the Termination Date. 
You will provide such consulting services as an independent contractor and not
as an employee or officer of the Company, and your retention as a consultant
will not entitle you to any benefits as an employee of the Company under any
benefit plan maintained by the Company or its Affiliates for its or their
respective employees.  As an independent contractor, you will be responsible for
complying with all applicable laws, rules and regulations concerning taxes,
social security contributions, unemployment contributions and similar matters. 
You hereby acknowledge and agree that as a consultant you will have no right or
authority to enter into any agreements or other arrangements in the name or on
behalf of the Company, or to assume or create any obligation or liability,
express or implied, in the name or on behalf of the Company.  The Company agrees
to indemnify you for any acts or omissions by you while performing such
consulting services to the same extent you would have been indemnified for such
acts or omissions if performed while you were an officer of the Company.

 

--------------------------------------------------------------------------------


 

As soon as is practicable, but in no event later than five (5) days following
the Termination Date, you must return to the Company any and all documents,
materials and information (whether in hardcopy, on electronic media or
otherwise) related to the business of the Company, and all keys, access cards,
credit cards, computer hardware and software, telephones and telephone-related
equipment and all other Company property in your possession or control.  You
must not retain any copy or derivation of any documents, materials or
information (whether in hardcopy, on electronic media or otherwise) of the
Company.

 

Nothing contained in this Agreement limits your ability to file a charge or
complaint with the Securities and Exchange Commission or any other federal,
state or local governmental agency or commission (“Government Agencies”).  This
Agreement also does not limit your ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company.  This Agreement does not limit your
right to receive an award for information provided to any Government Agencies.

 

Finally, you are reminded that your obligations under Section 5 (regarding
Confidential Information) and Section 7 (regarding Restrictive Covenants) of the
Employment Agreement remain in full force and effect after termination of your
employment in accordance with their terms.  However, the Company hereby agrees
that your provision of services in any capacity, whether as an employee,
independent contractor or otherwise, to an entity that derives no more than 20%
of its revenue from a business that is competitive with the business of the
Company or any of its Affiliates (measured as of the date you commence such
services for such entity) shall not constitute a violation of your obligations
under the Employment Agreement.  For the avoidance of doubt, the preceding
sentence does not in any way expand your obligations not to compete under
Section 7(a) of the Employment Agreement.  With respect to Section 7(b) of the
Employment Agreement, we agree that as of the Termination Date, the phrase “or
participate in any business which solicits or encourages” shall be deleted from
Section 7(b).   The Company agrees that Section 7 of the Employment Agreement is
the only provision applicable to you with respect to your non-competition and
non-solicitation (including no hire) obligations.

 

The Company agrees that in connection with any rights it has under the
Employment Agreement or any equity incentive award agreement you shall not
forfeit any severance payments or benefits under Section 4(g)(iii) of the
Employment Agreement or the vesting of any outstanding equity awards nor shall
it seek repayment of any severance payment or benefits or vested equity awards
unless the Company provides you with written notice of the event or omission
giving rise to such forfeiture or repayment request and, if curable, you have
not cured such event or omission within ten (10) business days after receipt of
such notice from the Company setting forth the event or omission giving rise to
such forfeiture or repayment request.  In addition, the Company agrees that you
will not be required to account for or pay to the Company any compensation,
profits, money, accruals, increments or other benefits received by you from the
provision of services to any other entity following the Termination Date.  In
addition, in connection with any cooperation required by you under
Section 8(b) of the Employment Agreement, the Company agrees to provide you, at
its expense, with independent legal representation if such representation is
warranted (as determined by the Company in good faith) given the circumstances.

 

--------------------------------------------------------------------------------


 

We appreciate your contributions to the Company and wish you luck in your future
endeavors.  If you have any questions, please contact me.

 

 

 

Sincerely,

 

 

 

 

 

/s/ Wayne S. DeVeydt

 

 

Wayne DeVeydt

 

 

Chief Executive Officer

 

 

Surgery Center Holdings, LLC

 

 

 

Accepted and agreed:

 

 

 

 

 

/s/ Teresa Sparks

 

 

Teresa Sparks

 

 

 

 

 

Date: 1/25/18

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

YOU SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS RELEASE OF CLAIMS.

 

Release Agreement

 

1.                                      For and in consideration of the payments
and benefits (the “Severance Benefits”) set forth in the letter dated as of
January 25, 2018 by and between Teresa Sparks (the “Executive”), on the one
hand, and Surgery Partners, Inc. and Symbion, Inc. (together the “Company”), on
the other hand (the “Separation Agreement”) (each of the Executive and the
Company, a “Party” and collectively, the “Parties”), which are conditioned on
Executive signing this Release and to which Executive is not otherwise entitled,
the sufficiency of which consideration the Executive acknowledges, the
Executive, with the intention of binding herself and her heirs, executors,
administrators and assigns, does hereby release, remise, acquit and forever
discharge the Company and each of its subsidiaries and affiliates (the “Company
Affiliated Group”), their respective present and former officers, directors,
executives, shareholders, agents, attorneys, employees and employee benefit
plans (and the fiduciaries thereof), and the successors, predecessors and
assigns of each of the foregoing (collectively, the “Company Released Parties”),
of and from any and all claims, actions, causes of action, complaints, charges,
demands, rights, damages, debts, sums of money, accounts, financial obligations,
suits, expenses, attorneys’ fees and liabilities of whatever kind or nature in
law, equity or otherwise, whether accrued, absolute, contingent, unliquidated or
otherwise and whether now known or unknown, suspected or unsuspected, which the
Executive, individually or as a member of a class, now has, owns or holds, or
has at any time heretofore had, owned or held, arising on or prior to the date
of Executive signing this Release, against any Company Released Party, including
without limitation any claim that arises out of, or relates to, (i) the
Employment Agreement by and between Executive and the Company, dated as of
September 17, 2015 and amended as of December 21, 2017 (the “Employment
Agreement”), the Executive’s employment or other relationship with the Company
or any of its subsidiaries and affiliates, or any termination of such employment
or other service relationship, (ii) severance or vacation benefits, unpaid
wages, salary or incentive payments, (iii) breach of contract, wrongful
discharge, impairment of economic opportunity, defamation, intentional
infliction of emotional harm or other tort, (iv) any violation of applicable
federal, state and local labor and employment laws (including, without
limitation, all laws concerning unlawful and unfair labor and employment
practices) and/or (v) employment discrimination under any applicable federal,
state or local statute, provision, order or regulation, and including, without
limitation, any claim under Title VII of the Civil Rights Act of 1964 (“Title
VII”), the Civil Rights Act of 1988, the Fair Labor Standards Act, the Americans
with Disabilities Act (“ADA”), the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), the Age Discrimination in Employment Act (“ADEA”),
as amended by the Older Workers Benefit Protection Act, and any similar or
analogous state statute, excepting only, to the extent applicable:

 

A.                                    rights of the Executive to the Severance
Benefits and any other payments, benefits or entitlements under the Separation
Agreement and any equity incentive awards;

 

B.                                    the right of the Executive to receive
COBRA continuation coverage in accordance with applicable law;

 

--------------------------------------------------------------------------------


 

C.                                    claims for benefits under any health,
disability, retirement (including the Company’s supplemental executive
retirement plan), deferred compensation, life insurance or other similar
employee benefit plan (within the meaning of Section 3(3) of ERISA) of the
Company Affiliated Group; and

 

D.                                    rights to indemnification the Executive
has or may have under the by-laws or certificate of incorporation of any member
of the Company Affiliated Group or as an insured under any director’s and
officer’s liability insurance policy now or previously in force.

 

In addition, nothing in this Release prevents Executive from filing, cooperating
with, or participating in any proceeding before the Equal Employment Opportunity
Commission, the Securities and Exchange Commission, or the Department of Labor,
except that Executive hereby waives her right to any monetary damages or other
individual relief in any such charge, investigation or proceeding, or any
related complaint or lawsuit filed by her or by anyone else on her behalf. 
Executive understands that nothing contained in this Release of Claims shall be
construed to limit, restrict or in any other way affect her communicating with
any governmental agency or entity, or communicating with any official or staff
person of a governmental agency or entity, concerning non-privileged matters
relevant to the governmental agency or entity.   For the avoidance of doubt,
Executive is not forfeiting her common stock ownership in the Company.

 

2.                                      The Company confirms that as of the date
it signs this Release that the board of directors of the Company and its senior
officers are not aware of any claims any member of the Company Affiliated Group
has against Executive.

 

3.                                      The Executive acknowledges and agrees
that this Release is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, any such liability being
expressly denied.  The Company acknowledges and agrees that this Release is not
to be construed in any way as an admission of any liability whatsoever by
Executive, any such liability being expressly denied.

 

4.                                      This Release applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages, damages for pain or
suffering, costs, and attorneys’ fees and expenses, but does not apply to the
claims not released by the Executive in Section 1 above.

 

5.                                      The Executive specifically acknowledges
that her acceptance of the terms of this Release is, among other things, a
specific waiver of her rights, claims and causes of action under Title VII,
ADEA, ADA and any state or local law or regulation in respect of discrimination
of any kind; provided, however, that nothing herein shall be deemed, nor does
anything contained herein purport, to be a waiver of any right or claim or cause
of action which by law the Executive is not permitted to waive.

 

6.                                      The Executive acknowledges that she been
given a period of twenty-one (21) days to consider whether to execute this
Release and that she may not sign this Release until after the date on which her
employment with the Company terminates.  If the Executive accepts the terms
hereof and executes this Release, she may thereafter, for a period of seven
(7) days following

 

--------------------------------------------------------------------------------


 

(and not including) the date of execution, revoke this Release.  If no such
revocation occurs, this Release shall become irrevocable in its entirety, and
binding and enforceable against the Executive, on the day next following the day
on which the foregoing seven-day period has elapsed. The Executive acknowledges
and agrees that she has not, with respect to any transaction or state of facts
existing prior to the date hereof, filed any complaints, charges or lawsuits
against any Company Released Party with any governmental agency, court or
tribunal.

 

7.                                      The Executive acknowledges that she has
been advised to seek, and has had the opportunity to seek, the advice and
assistance of an attorney with regard to this Release, and has been given a
sufficient period within which to consider this Release.

 

8.                                      The Executive acknowledges that this
Release relates only to claims that exist as of the date of this Release.

 

9.                                      The Executive acknowledges that the
Severance Benefits she is receiving in connection with this Release are in
addition to anything of value to which the Executive is entitled from the
Company.

 

10.                               Each provision hereof is severable from this
Release, and if one or more provisions hereof are declared invalid, the
remaining provisions shall nevertheless remain in full force and effect.  If any
provision of this Release is so broad, in scope, or duration or otherwise, as to
be unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.

 

11.                               This Release constitutes the complete
agreement of the Parties in respect of the subject matter hereof and shall
supersede all prior agreements in effect as of the date of this Release between
the Parties in respect of the subject matter hereof except to the extent set
forth herein.

 

12.                               The failure to enforce at any time any of the
provisions of this Release or to require at any time performance by another
party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect the validity of this Release, or any part
hereof, or the right of any party thereafter to enforce each and every such
provision in accordance with the terms of this Release.

 

13.                               This Release may be executed in several
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.  Signatures delivered by
facsimile or emailed .pdf shall be deemed effective for all purposes.

 

14.                               This Release shall be binding upon any and all
successors and assigns of the Executive and the Company.

 

15.                               Except for issues or matters as to which
federal law is applicable, this Release shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without giving
effect to the conflicts of law principles thereof.

 

[Remainder of page intentionally left blank.]

 

--------------------------------------------------------------------------------


 

INTENDING TO BE LEGALLY BOUND, the Executive and the Company have executed this
Release as of the date written below.

 

 

 

Accepted and Agreed:

 

 

 

/s/ Teresa Sparks

 

Teresa Sparks

 

 

 

Date: 1/25/18

 

 

 

Surgery Partners, Inc.

 

 

 

/s/ Wayne S. DeVeydt

 

Name: Wayne S. DeVeydt

 

Title: CEO

 

Date: 1-26-18

 

--------------------------------------------------------------------------------